DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Koditkar in view of Patterson, Jr. (USP 8,690,200 hereinafter “Patterson”’).
In regards to claim 1, Koditkar discloses a connection between a first tubular member and a second tubular member, the connection comprising:
a first tubular end (120);
a second tubular end (150);
a load shoulder member (102) threadable onto the first tubular end;
a nut (140) receivable around the first tubular end and the load shoulder member and threadable onto the second tubular end; and
Koditkar does not disclose the first tubular end including a first tubular end keyway, the load shoulder member including a load shoulder member keyway, and the load shoulder member keyway aligns with the first tubular end keyway to form an aligned keyway through the shoulder member and into the first tubular end to receive a key member.
However, Patterson teaches a similar connection with a keyway through a load shoulder (keyway, box slot 31, in load shoulder, box 25) member and into a first tubular end (keyway, pin slot 33, in first tubular member, pin 15, Figs, 4,5) to receive a key member (key member, key 39, Figs. 4,5; “When fully inserted, key inner end 39f is in abutment with pin slot base 33e, and key outer end 39e is substantially flush with the exterior of box 25”, Col. 5, Lns. 8-10).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify Koditkar with the teaching of Patterson in order to provide a key in aligned slots in the shoulder and first tubular end for the purpose of locking the two threadedly joined elements in position and preventing unintentional un-screwing of these components, as taught by Patterson at least at column 1, lines 27-28.
In regards to claim 2, Koditkar further discloses the nut is threadable onto the second tubular end over the load shoulder member and the first tubular end to capture the load shoulder member between the nut and the second tubular end (shown in fig. 5A).
In regards to claim 3, Koditkar further discloses a first threaded interface (120) between the load shoulder member and the first tubular end, and a second threaded interface between the nut and the second tubular end (shown in fig. 5A).
Koditkar does not disclose the aligned keyway intersects a first threaded interface.
However, Patterson teaches the keyway (31) intersects a first threaded interface (shown in fig. 4).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify Koditkar with the teaching of Patterson in order to provide a key in aligned slots in the shoulder and first tubular end for the purpose of locking the two threadedly joined elements in position and preventing unintentional un-screwing of these components, as taught by Patterson at least at column 1, lines 27-28.
In regards to claim 4, Koditkar further discloses the connection lacks a threaded interface formed directly between the first tubular end and the second tubular end (shown in fig. 5A).
In regards to claim 5, Koditkar further discloses a second tubular end recess to receive a load shoulder member protrusion (190).
In regards to claims 10, Koditkar discloses a method of connecting two aligned tubular members, the method comprising:
sliding a nut (140) over a first tubular end (120);
threading a load shoulder member (102) onto the first tubular end;
engaging the first tubular end with a second tubular end such that a second tubular end recess receives a load shoulder member protrusion (190); and
threading the nut onto the second tubular end (shown in fig. 5A).
Koditkar does not disclose inserting a key into a keyway through the load shoulder member and into the first tubular end.
However, Patterson teaches a similar connection with a keyway through a load shoulder (keyway, box slot 31, in load shoulder, box 25) member and into a first tubular end (keyway, pin slot 33, in first tubular member, pin 15, Figs, 4,5) to receive a key member (key 39, Figs. 4,5; “When fully inserted, key inner end 39f is in abutment with pin slot base 33e, and key outer end 39e is substantially flush with the exterior of box 25”, Col. 5, Lns. 8-10).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify Koditkar with the teaching of Patterson in order to provide a key in aligned slots in the shoulder and first tubular end for the purpose of locking the two threadedly joined elements in position and preventing unintentional un-screwing of these components, as taught by Patterson at least at column 1, lines 27-28.

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Koditkar in view of Patterson and further in view of Boyd (USP 7,434,848).
In regards to claims 6 and 11, Koditkar and Patterson teach the connection and method of claims 1 and 10. They do not teach a plunger/pin extending through the nut and into the first tubular end.
However, Boyd shows a similar connection and teaches a plunger/pin (plunger, pin 154, Fig. 5) extending through a nut (nut, sleeve 150, Fig. 5) and into a first tubular end (first tubular end, second tubular member 122, Fig. 5; “Also shown is the pin 154 that is inserted into an aperture 156 in the outer shell 150 and aperture 158 in the second tubular 122.", Col. 7, Lns. 35-37).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify Automatic with the teaching of Boyd in order to provide a plunger to extend through aligned holes in the nut and first tubular end for the purpose of further securing the connection and preventing unintentional disassembly of the assembled elements.

Claims 12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Green (USP 2,767,564) in view of Koditkar (USP 9,759,358).
In regards to claim 12, Green discloses a connection between tubular members, comprising:
a first tubular member (10) having a first tubular end and a seal region (25) along an outer surface;
a second tubular member (15) having a second tubular end with a second externally threaded region (17) and a counter bore configured to slidingly receive the seal region;
a load shoulder member (23); and
a nut (20) receivable around the outer surface of the first tubular end and threadable onto the second externally threaded region to form a second threaded interface (shown in fig. 3);
wherein the load shoulder member and the second tubular end are engageable to form a castellated interface (19 and 18 form castellated interface)
Green does not disclose a first externally threaded region and the load shoulder member threadable onto the first externally threaded region to form a first threaded interface.
However, Koditkar teaches a similar connection having a first externally threaded region and a load shoulder member threadable onto the first externally threaded region to form a first threaded interface (first externally threaded region, threads on 120, Fig. 5B, with load shoulder 102 threaded thereon, thereby forming a first threaded interface; “The connector element 100 has a threaded element 102 complementary to the threads of the threaded end of another tubular element 120”, Col. 5, Lns. 29-32).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify Green with the teachings of Koditkar in order to render the shoulder a separate element from the first tubular end, joinable by a threaded interface, for the purpose of rendering the location of the shoulder adjustable and also replaceable in case of damage, without having to replace the entire tubular member.
In regards to claim 14, Green further discloses the connection lacks an interface configured to transfer torque directly between the first tubular end and the second tubular end (shown in fig. 3).
In regards to claim 15, Green further discloses the connection lacks an interface configured to transfer an axial load directly between the first tubular end and the second tubular end (shown in fig. 3).
In regards to claim 16, Green further discloses the load shoulder member is positioned within a volume defined by the first tubular end, the second tubular end, and the nut when the connection is assembled (shown in fig. 3).
In regards to claim 17, Green further discloses the load shoulder member is surrounded by the first tubular end, the second tubular end, and the nut when the connection is assembled (shown in fig. 3).
In regards to claim 18, Green further discloses a rotation-inhibiting interface (22) formed between the nut and the first tubular end.

Allowable Subject Matter
Claims 7-9, 13, 19, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 22 July 2022, with respect to Dupal have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant's remaining arguments filed 22 July 2022 have been fully considered but they are not persuasive. 

In response to applicant’s argument that Green teaches against making the shoulder adjustable, the examiner disagrees. Making the shoulder adjustable would not affect the interaction between the surfaces 25, 26 and the bearing 27 during connection. It would simply aid with installation and replaceability. Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify Green with the teachings of Koditkar in order to render the shoulder a separate element from the first tubular end, joinable by a threaded interface, for the purpose of rendering the location of the shoulder adjustable and also replaceable in case of damage, without having to replace the entire tubular member.
In response to applicant’s argument that there is no reason for a keyed arrangement to be added to Koditkar because Koditkar already has a lock ring 108, the examiner disagrees. The lock ring 108 prevents removal of the inserted tube from the fitting. Providing a key and keyway as taught by Patterson would serve the purpose of locking the two threadedly joined elements (i.e. 104, 140) in position and preventing unintentional un-screwing of these components, as taught by Patterson at least at column 1, lines 27-28. Therefore, this argument is not found persuasive. 
In response to applicant’s argument that element 25 of Patterson is a box member and not a load shoulder, it is first noted there is nothing in the claim language that precludes element 25 from being considered a “load shoulder” under broadest reasonable interpretation. Element 25 forms a shoulder with element 23 and loads are present on the shoulder, therefore it is a “load shoulder”. If applicant wishes to further define what constitutes a “load shoulder” the claim should be amended to reflect this. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        10/11/2022